ALLOWANCE
Claims 2-25 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/507,664 filed on 07/10/2019, which claims benefit as a CON of Application Number 15/348,204 field 11/10/2016, which claims benefit as a CON of Application Number 15/005,945 filed 01/25/2016, which claims benefit as a CON of Application Number 13/489,415 filed 06/05/2012, which claims benefit as a PRO of Application Number 61/493,470 filed 06/05/2011. 

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,507,608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021 were filed before the mailing date of the Notice of Allowance. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Response to Amendments
Applicant’s amendments filed on 08/10/2021 have been fully considered by the examiner. 

Response to Arguments
Argument 1, Applicant argues that all claims, including the newly added claims are allowable.
Responding to Argument 1, applicant's argument has been fully considered and the newly amended claims have placed independent claim 2 and its dependent claims 3-9, independent claim 10 and its dependent claims 12-18, and independent claim 11 and its dependent claims 19-25, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Forstall et al. (US 2008/0220752 A1), Yun (US 2012/0084691 A1), and Stallings et al. (US 2010/0159995 A1), do not expressly teach or render obvious the invention as recited in independent claims 2, 10, and 11.
The prior art of record teaches an electronic device [Forstall: Fig. 2, (100), Para. 30] comprising: 
a touch-sensitive display [Forstall: Fig. 2, (112), Para. 30];
one or more processors [Forstall: Fig. 1, (120), Para. 30, CPU’s]; and 
memory storing one or more programs configured to be executed by the one or more processors [Forstall: Fig. 1, (102), Paras. 30, 32-33, memory storing instructions to perform the following], the one or more programs including instructions for: 
receiving a plurality of notifications [Forstall: Para. 131, a plurality of communications are received] from at least one application [Forstall: Para. 131, via a plurality of communication modalities]; 
detecting that the electronic device is operating in a locked state [Forstall: Para. 131, while the device is in a locked state]; and 
while the device is operating in the locked state: 
receiving a new notification from an application [Forstall: Fig. 8A, (802), Para. 131, plurality of communications are received via a plurality of communication modalities while the device is in a locked state]; 
displaying the new notification [Forstall: Para. 136, in response to detecting the interaction, notification information for each of the plurality of communication modalities is displayed], wherein the new notification includes content received from the application [Forstall: Para. 136, displaying the notification with content (i.e. text, image, link, etc.)]; 
while displaying the new notification that includes content, wherein the new notification includes the content received from the application [Forstall: Para. 136, displaying the notification with content (i.e. text, image, link, etc.)];
detecting a dragging gesture on the touch-sensitive display [Yun: Para. 91, lock release region 7a is for receiving a touch input]; and 
in response to detecting the dragging gesture: displaying a list of notifications including the plurality of notification and the new notification with the content received from the application [Yun: Fig. 7C, Para. 92, displays preview image 6a…when the lock release region 7a is dragged toward an upper end of the screen]; and enabling a user to scroll the displayed list of notifications while the electronic device is operating in the locked state [Stallings: Fig. 5B, Para. 59, may enable user to manipulate one or more windows in the locked state…resize, reshape, zoom, scroll, expand…].
 
However, the prior art of record does not teach displaying the new notification without displaying the plurality of notifications. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of displaying the new notification without displaying the plurality of notifications, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179